Matter of Egbert (2020 NY Slip Op 05800)





Matter of Egbert


2020 NY Slip Op 05800


Decided on October 15, 2020


Appellate Division, Third Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided and Entered: October 15, 2020

PM-135-20

[*1]In the Matter of James Emerson Egbert, an Attorney. (Attorney Registration No. 2506574.)

Calendar Date: October 13, 2020

Before: Garry, P.J., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ.


James Emerson Egbert, Lansdale, Pennsylvania, pro se.
Monica A. Duffy, Attorney Grievance Committee for the Third Judicial Department, Albany, for Attorney Grievance Committee for the Third Judicial Department.

Per Curiam.
James Emerson Egbert was admitted to practice by this Court in 1992 and lists a business address in Willow Grove, Pennsylvania with the Office of Court Administration. Egbert now seeks leave to resign from the New York bar for nondisciplinary reasons (see  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [a]). The Attorney Grievance Committee for the Third Judicial Department (hereinafter AGC) advises that it defers to this Court's discretion on Egbert's application.
Upon reading Egbert's affidavit sworn to July 20, 2020 and filed July 26, 2020, and upon reading the September 30, 2020 correspondence in response by the Chief Attorney for AGC, and having determined that Egbert is eligible to resign for nondisciplinary reasons, we grant his application and accept his resignation.
Garry, P.J., Clark, Aarons, Pritzker and Reynolds Fitzgerald, JJ., concur.
ORDERED that James Emerson Egbert's application for permission to resign is granted and his nondisciplinary resignation is accepted; and it is further
ORDERED that James Emerson Egbert's name is hereby stricken from the roll of attorneys and counselors-at-law of the State of New York, effective immediately, and until further order of this Court (see generally  Rules for Attorney Disciplinary Matters [22 NYCRR] § 1240.22 [b]); and it is further
ORDERED that James Emerson Egbert is commanded to desist and refrain from the practice of law in any form in the State of New York, either as principal or as agent, clerk or employee of another; and Egbert is hereby forbidden to appear as an attorney or counselor-at-law before any court, judge, justice, board, commission or other public authority, or to give to another an opinion as to the law or its application, or any advice in relation thereto, or to hold himself out in any way as an attorney and counselor-at-law in this State; and it is further
ORDERED that James Emerson Egbert shall, within 30 days of the date of this decision, surrender to the Office of Court Administration any Attorney Secure Pass issued to him.